     Case 2:17-cv-00713-JAD-NJK Document 70 Filed 08/25/21 Page 1 of 3



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 West Charleston Blvd. #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                   ***
12   NATIONSTAR MORTGAGE LLC,                         )
                                                      )
13                                         Plaintiff, )
                                                      )     Case No. 2:17-cv-00713-JAD-NJK
14   vs.                                              )
                                                      )
15   THUNDER PROPERTIES, INC.,                        )
                                                      )
16                                        Defendant. )               ECF No. 68
                                                      )
17
             STIPULATION FOR ENTRY OF FINAL JUDGMENT AND TO DISMISS
18
            COMES NOW, Defendant, THUNDER PROPERTIES, INC. (“Thunder”), and Plaintiff,
19
     NATIONSTAR MORTGAGE LLC (“Nationstar”), by and through their undersigned counsel,
20
     and hereby stipulate and agree as follows:
21
            1.      The instant matter involves real property commonly known as 3433 Skyline
22
                    Boulevard, Reno, Nevada 89509 (“the “Property”), which is located within and
23
                    governed by a common interest community known as Skyline Villas Association,
24
                    Inc. (the “HOA”). The Property was the subject of a homeowners association lien
25
                    foreclosure sale conducted by Hampton & Hampton Collections, LLC
26
                    (“Hampton” or “HOA Trustee”), on behalf of HOA on November 12, 2013
27
                    (“HOA Foreclosure Sale”). Thunder purchased the Property at the HOA
28
                                                  Page 1 of 4                             3433 Skyline
     Case 2:17-cv-00713-JAD-NJK Document 70 Filed 08/25/21 Page 2 of 3



 1               Foreclosure Sale. Nationstar or its predecessor possessed one or more secured

 2               interests in the Property at the time of the HOA Foreclosure Sale.

 3         2.    Pursuant to an Order dated September 29, 2020 [ECF #57], this Court determined

 4               that HOA and Hampton failed to provide statutorily required notice to the holder

 5               of the first deed of trust recorded against the Property as required by law and that

 6               the HOA Foreclosure Sale is thus voidable. The Court further directed the parties

 7               to file supplemental briefs addressing the proper remedy given the finding of

 8               voidability.

 9         3.    Nationstar filed a supplemental brief on October 16, 2020 [ECF #58], pursuant to

10               which it argues that the HOA Foreclosure Sale should be deemed valid but that

11               Thunder should be deemed to have purchased the Property subject to its secured

12               interest(s). Thunder filed a response brief on October 30, 2020 [ECF #59],

13               pursuant to which it argues that under circumstances such as those at hand, the

14               HOA Foreclosure Sale should be voided at Thunder’s option. Nationstar filed a

15               reply brief on November 11, 2020 [ECF #60]. The supplemental briefing remains

16               pending before the Court at this time.

17         4.    Since the entry of the Court’s Order dated September 29, 2020, Thunder and

18               Nationstar have entered into a confidential settlement agreement resolving their

19               respective claims in and to the Property. Pursuant to said agreement, Thunder

20               has paid agreed upon consideration to Nationstar in exchange for the release of

21               any secured interest held by Nationstar in the Property, as well as an associated

22               secured interest held by HUD. Thunder shall retain ownership of the Property.

23         5.    Pursuant to the parties’ settlement agreement, Thunder and Nationstar stipulate

24               and agree that the HOA Foreclosure Sale was not void. Specifically, the parties

25               stipulate and agree that the HOA Foreclosure Sale was valid and effective despite

26               the noticing deficiency to Nationstar or its predecessor. Thunder and Nationstar

27               further stipulate and agree that, at the time of the HOA Foreclosure Sale, Thunder

28               acquired title to the Property subject to the secured interests of Nationstar and

                                             Page 2 of 4                                     3433 Skyline
     Case 2:17-cv-00713-JAD-NJK Document 70 Filed 08/25/21 Page 3 of 3



 1                HUD.

 2         6.     Pursuant to the parties’ settlement agreement, Thunder and Nationstar stipulate

 3                and agree that, as between themselves, title to the Property shall be quieted in the

 4                name of Thunder. Nationstar disclaims any continuing security interest in the

 5                Property. Neither the parties’ settlement agreement nor this Stipulation shall

 6                affect the rights of Thunder or Nationstar as to any other party.

 7         7.     The parties’ settlement agreement and this Stipulation having resolved all matters

 8                related to the Property as between Thunder and Nationstar, the instant action shall

 9                be dismissed with prejudice with each party bearing its own costs and fees.

10         Dated this       25th      day of August, 2021.

11   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                AKERMAN LLP
12
13
     /s/ Timothy E. Rhoda                             /s/ Melanie D. Morgan
14   ROGER P. CROTEAU, ESQ.                           MELANIE D. MORGAN, ESQ.
     Nevada Bar No. 4958                              Nevada Bar No. 8215
15   TIMOTHY E. RHODA, ESQ.                           DONNA M. WITTIG, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 11015
16   2810 West Charleston Blvd. #75                   1635 Village Center Cir., Suite 200
     Las Vegas, Nevada 89102                          Las Vegas, NV 89134
17   (702) 254-7775                                   702-634-5000
     croteaulaw@croteaulaw.com                        702-380-8572 (fax)
18   Attorney for Defendant                           melanie.morgan@akerman.com
     Thunder Properties, Inc.                         donna.wittig@akerman.com
19                                                    Attorney for Plaintiff
                                                      Nationstar Mortgage, LLC
20
21                                         ORDER

22        Based on the parties' stipulation [ECF No. 68] and good cause appearing, IT IS SO
     ORDERED. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE
23
     THIS CASE.                                         Judge, U.S. District Court
24
                                                    _________________________________
25                                                  U.S. District Judge Jennifer A. Dorsey
                                                 Dated:
                                                    Dated: August 25, 2021
26
27
28
                                              Page 3 of 4                                     3433 Skyline
